IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,043


EX PARTE CHRISTOPHER JORDAN BAHM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM MONTGOMERY COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus filed pursuant to Tex.
Code Crim. Proc.  art. 11.07.  Applicant was convicted of aggravated sexual assault of a
child and punishment was assessed at twenty-five years confinement.
	Applicant contends that he was denied his right to appeal when his counsel failed to
timely file a motion for new trial and notice of appeal.  The trial court entered findings of fact
and conclusions of law in which it recommended that Applicant be granted an out-of-time
appeal.
	Relief is granted.  Applicant is entitled to an out-of-time appeal from his conviction
in cause number 00-12-07754-CR from the 9th District Court of Montgomery County. 
Applicant is ordered returned to that point in time at which he may give written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the sentence had been imposed on the date that the mandate of this Court issues.  We hold
that should Applicant desire to prosecute an appeal, he must take affirmative steps to see that
written notice of appeal is given within thirty days after the mandate of this Court has issued.

DELIVERED: November 17, 2004
DO NOT PUBLISH